TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00037-CV



                Buteaux Concrete, L.L.C., and Brandon Buteaux, Appellants

                                               v.

                         Consolidated Reinforcement, L.P., Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
     NO. D-1-GN-13-000244, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants Buteaux Concrete, L.L.C. and Brandon Buteaux have informed this Court

that they no longer wish to pursue this appeal and have filed a motion to dismiss it. Appellants’

counsel states that he has conferred with counsel for appellee Consolidated Reinforcement, L.P.,

which does not oppose this motion. We grant the motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a).



                                            __________________________________________

                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Appellants’ Motion

Filed: March 6, 2015